Citation Nr: 0115040	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-06 316     	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for genital 
herpes, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for skin disorders 
other than genital herpes, claimed as due to exposure to 
herbicides during service.

3.  Entitlement to an effective date prior to July 21, 1997, 
for the assignment of a compensable evaluation for genital 
herpes.

(The issue of whether there was clear and unmistakable error 
(CUE) in a March 1988 decision of the Board, which denied a 
claim of entitlement to an increased evaluation for post-
traumatic stress disorder, will be addressed in a separate 
decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
an increased evaluation, to 10 percent, for the veteran's 
service-connected genital herpes.  The veteran subsequently 
perfected a timely appeal regarding the disability rating 
assigned.

In the March 1998 rating decision, the RO denied a claim of 
entitlement to service connection for a skin disorder, to 
include dermatitis, skin tags, and cysts, which was claimed 
as due to exposure to herbicides during service.  In a 
September 1998 rating decision, the RO also denied a claim of 
entitlement to an effective date prior to July 21, 1997, for 
the assignment of a compensable evaluation for genital 
herpes.  As will be discussed in greater detail below, the 
Board is of the opinion that the veteran submitted timely 
Notices of Disagreement (NODs) as to those decisions.  No 
Statement of the Case has been issued with respect to those 
issues.  Thus, the veteran's claims have not been perfected 
for appellate review, and must be remanded to the RO.  See 
Manlincon v. West, 12 Vet.App. 238, 240-241 (1999).

In the March 1998 rating decision, the RO also denied a claim 
of entitlement to service connection for hearing loss.  
Thereafter, the veteran perfected a timely appeal regarding 
the issue.  However, in a VA Form 9 submitted in February 
1999, the veteran withdrew his appeal as to that issue.  38 
C.F.R. § 20.204 (2000).

In a May 1998 rating decision, the RO denied claims of 
entitlement to service connection for tinnitus and 
entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides in service.  The 
veteran subsequently filed a timely NOD as to that decision, 
and the RO responded by issuing a Statement of the Case in 
December 1999.  However, to the Board's knowledge, the 
veteran has not submitted a timely Substantive Appeal (VA 
Form 9) with respect to those issues.  Thus, they are not 
currently before the Board on appeal.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2000).


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's genital herpes is manifested by no more 
than periodic episodes of itching and exfoliation involving 
the area of the penis and scrotum, and not by extensive 
lesions, marked disfigurement, or systemic or nervous 
manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for genital 
herpes have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected genital herpes.  He essentially contends 
that his disability is more severe than is contemplated by 
his currently assigned rating.

In the interest of clarity, the Board will initially review 
the factual background of this case; then review the relevant 
law and regulations; and finally analyze the claim and render 
a decision.

Factual Background

In an October 1978 rating decision, the RO granted service 
connection for genital herpes, and assigned a noncompensable 
evaluation under Diagnostic Code 7806.  The RO based this 
decision on a letter from a private physician, in which the 
physician indicated that he had treated the veteran for 
recurrent penile blisters in August 1969, which he had 
diagnosed as balanitis.  The physician subsequently indicated 
that the veteran was actually experiencing genital herpes, 
but that the condition was misdiagnosed as balanitis because 
genital herpes was unknown at that time.  

The record reflects that, in July 1997, the veteran filed a 
claim of entitlement to a compensable evaluation for genital 
herpes.  He asserted that he has had herpes for over 28 
years, and that it continues to become active at least once 
every month to six weeks.  He indicated that it sometimes 
occurred more often, particularly when he felt fatigued.  The 
veteran contended that the condition had taken its toll on 
him physically, mentally, and emotionally.  He indicated that 
every time it manifested, he would fall into moderate 
depression.  He also indicated that it had interfered with 
his marriage and had caused his wife to be fearful of 
catching the disease.

In July 1997, the RO issued a letter to the veteran 
requesting that he identify all physicians or medical 
facilities that have treated him for his service-connected 
herpes.  In response to this letter, the veteran indicated 
that he had last received treatment for this disability from 
a private physician, Dr. M., in 1980.  The veteran reported 
that he had experienced his second serious outbreak in 1980, 
and that it was accompanied by a large sore in the middle of 
his back.  It was noted that Dr. M. had treated the sore 
using ether, and that it had been scraped off by a nurse.  He 
reported that he had not returned to any physician regarding 
his herpes since that time.

In August 1997, the veteran was provided with a VA physical 
examination.  The VA examiner noted that the veteran had 
experienced recurrent lesions on his penis since 1969, with 
flare-ups once a month.  The VA examiner further noted that 
lesions had also occurred on his scrotum, and that the 
lesions were accompanied by itching, blister formation, and 
pain.  It was indicated that the veteran also had a history 
of a cyst on the lower back for six years and a skin tag that 
was removed from the right buttock in 1986.  Upon 
examination, the VA examiner observed several pale, non-
depressed scar areas on the terminal penis, which were 5 mm. 
in diameter.  The VA examiner concluded that these were the 
sites of the previous herpes lesions.  The examiner also 
observed the presence of a 5 mm. papular lesion on the right 
buttock, and a 5 mm. cystic lesion on the lower back.  The 
examiner noted diagnoses of genital herpes, skin tags, and 
inclusion cyst.  

During a Social and Industrial Survey conducted in September 
1997, the social worker noted that the veteran had a history 
of herpes and PTSD.  The social worker noted that it was 
obvious that the veteran felt very strongly that his PTSD was 
a significant part of his mental/emotional pain.  The veteran 
reportedly felt that the emotional pain that had been caused 
by his herpes had never been fully discussed in the past.  

In October 1997, the RO received copies of private medical 
records from Dr. M., which show that the veteran received 
ether treatment for genital herpes in May 1980.  These 
records also show that the veteran received treatment for 
seborrheic keratosis of the right lateral leg in January 
1988.

In the March 1998 rating decision, the RO granted an 
increased evaluation, to 10 percent, for the veteran's 
service-connected genital herpes, effective from July 21, 
1997.  Thereafter, in a letter to a Member of Congress dated 
in August 1998, the veteran asserted that his genital herpes 
had caused him a great deal of pain and anguish over the 
years.  

In October 1998, the veteran underwent a VA dermatological 
examination in regard to skin disabilities other than genital 
herpes.  The report of this examination is negative for any 
complaints or findings regarding genital herpes.  

In a Supplemental Statement of the Case dated in December 
1999, the RO continued to deny the veteran's claim of 
entitlement to an increased evaluation for genital herpes.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and the residual conditions, in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The veteran's service-connected genital herpes has been rated 
by analogy using the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806, for eczema.  Under those criteria, 
a 10 percent rating is warranted for a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for a skin disorder with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating assignable based upon this code, 
is warranted for a skin disorder with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  In Gilbert v. Derwinski, 
1 Vet.App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims held that a veteran need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet.App. 518, 519 
(1996), citing Gilbert.  

Analysis

Preliminary matters

As noted above, the VCAA provides that VA has a duty to 
notify a claimant of any information, and any medical or lay 
evidence, not previously provided that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The record reflects that, in July 1997, 
the RO advised the veteran by letter to identify all 
physicians and medical facilities that had treated him for 
his claimed disabilities.  Thereafter, the veteran was 
specifically informed, in the March 1998 rating decision, of 
the type of information and evidence that would best service 
to substantiate his claim.  Moreover, the veteran was also 
advised, by virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the pendency 
of the appeal, of the appropriate rating criteria and of what 
the evidence must show in order to warrant an increased 
disability rating for his service-connected disability.  For 
these reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  The record 
reflects that the veteran underwent a VA physical examination 
in August 1997.  The Board believes that there is now ample 
medical evidence of record, and that neither the veteran nor 
his representative has pointed to any additional evidence 
which has not been obtained and which would be pertinent to 
his claim.  For these reasons, the Board concludes that all 
relevant evidence which is available has been obtained by the 
RO to the extent possible; consequently, there is no further 
duty to assist the veteran.  

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet.App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Discussion

The veteran's service-connected genital herpes is presently 
assigned a 10 percent disability rating under Diagnostic Code 
7806.  Such a rating is assigned in cases involving 
exfoliation, exudation or itching, if an exposed surface or 
extensive area is involved.  In order to warrant the next 
highest disability rating of 30 percent under Diagnostic Code 
7806, the veteran's genital herpes would have to be 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
30 percent disability rating for the veteran's service- 
connected genital herpes.  In essence, the Board does not 
believe that the medical evidence demonstrates that the 
veteran's genital herpes is manifested by constant exudation 
and itching, or by extensive lesions so as to warrant a 30 
percent disability rating under DC 7806.  Instead, the Board 
finds that the weight of the competent and probative evidence 
shows that the veteran's genital herpes is manifested by no 
more than periodic episodes of itching and exfoliation 
involving the penis and the scrotum.

In evaluating the veteran's claim, the Board has found the 
most probative evidence of record to be the report of the 
August 1997 VA examination.  During this examination, the 
veteran reported that he usually experienced flare-ups 
approximately once a month, and that these flare-ups were 
accompanied by itching and blister formation with pain.  
Significantly, physical examination revealed evidence of 
previous herpes lesions in the form of scarring, but not of 
any active symptomatology at that time.  The Board believes 
the report of the veteran's August 1997 VA examination to be 
consistent with a statement submitted by the veteran in July 
1997, in which he asserted that his herpes became active at 
least once every month to six weeks.

In light of this evidence, the Board finds that constant 
symptomatology is not demonstrated.  The Board also finds 
that there is no evidence of extensive lesions or marked 
disfigurement.  In this regard, the Board notes that, 
although the VA examiner observed the presence of multiple 
residual scars on the veteran's penis, these scars were found 
to be non-depressed and only 5 mm. in diameter.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the assignment of a 30 percent disability 
rating under DC 7806.

The Board has also considered whether a 50 percent disability 
rating, the highest rating assignable under Diagnostic Code 
7806, might be warranted for the veteran's service-connected 
genital herpes.  However, the Board notes that there is no 
indication that the veteran's skin disorder has ever been 
manifested by systemic or nervous manifestations, or that it 
has been found to be exceptionally repugnant.  In addition, 
there is no indication that the skin disorder has ever been 
manifested by ulceration, extensive exfoliation, or crusting.  
Therefore, the Board finds that a preponderance of the 
evidence is also against the assignment of a 50 percent 
disability rating under DC 7806.

The Board recognizes that the veteran has repeatedly 
contended that his genital herpes should be evaluated, in 
part, based upon the emotional and mental distress he has 
experienced as a result of the disease.  Because such 
symptoms are not contemplated in the criteria of Diagnostic 
Code 7806, it appears that he is essentially contending that 
he should be granting a separate disability rating based upon 
secondary psychiatric symptoms.  However, even if it were 
presumed that the veteran does experience such symptoms 
secondary to his genital herpes, the Board notes that he has 
already been granted a permanent and total rating based upon 
his service-connected PTSD.  Because the veteran has already 
been granted a 100 percent evaluation using the criteria for 
mental disorders, he is already receiving the maximum benefit 
available for such symptoms.  Accordingly, the Board finds 
that a separate disability evaluation based upon mental or 
emotional distress caused by his genital herpes is not 
warranted.

In short, the Board concludes that the preponderance of the 
competent and probative evidence of record is against the 
assignment of an increased evaluation for the veteran's 
service-connected genital herpes.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for genital herpes is 
denied.


REMAND

In the March 1998 rating decision, the RO denied a claim of 
entitlement to service connection for a skin disorder, to 
include dermatitis, skin tags, and cysts, which was claimed 
as due to exposure to herbicides during service.  Thereafter, 
in a statement submitted in July 1998, the veteran reiterated 
his belief that he had experienced various skin problems 
(other than genital herpes) due to exposure to herbicides in 
service.  In light of this statement, the Board finds that 
the veteran submitted a timely Notice of Disagreement (NOD) 
with respect to the RO's March 1998 denial.  See 38 U.S.C.A. 
7105; 38 C.F.R. 20.201, 20.302. 

In the September 1998 rating decision, the RO denied the 
veteran's claim of entitlement to an effective date prior to 
July 21, 1997, for the assignment of a compensable evaluation 
for genital herpes.  In a statement submitted in November 
1998, the veteran expressed disagreement with this decision.  
The Board finds that the veteran has submitted a timely NOD 
with respect to the RO's September 1998 denial.  See 38 
U.S.C.A. 7105; 38 C.F.R. 20.201, 20.302. 

The filing of an NOD initiates the appeal process, and a 
Statement of the Case must be issued.  See 38 C.F.R. 
§§ 19.26; 19.29; Manlincon, supra, 12 Vet.App. at 241; see 
also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995).  
Because no Statement of the Case has been issued with respect 
to these claims, they have not been perfected for appellate 
review and must be remanded to the RO.

Accordingly, these claims are remanded for the following 
action:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to a skin disorder other than genital 
herpes, claimed as due to exposure to 
herbicides in service, and entitlement to 
an effective date prior to July 21, 1997, 
for the assignment of a compensable 
evaluation for genital herpes.  The 
veteran should be afforded the 
opportunity to perfect a timely 
substantive appeal (VA Form 9) as to 
those issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

